Citation Nr: 0014440	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  98-00 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for degenerative joint 
disease (DJD) and degenerative disc disease (DDD) of the 
cervical spine.

3.  Entitlement to separate service connection for scoliosis 
of the low back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to December 
1985.

This appeal arose from an October 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which granted service connection 
for a low back disability, assigning it a noncompensable 
evaluation, and which denied service connection for a 
cervical spine disorder.  The veteran testified at a personal 
hearing in March 1998; in May 1998, the hearing officer 
increased the disability evaluation assigned to the low back 
disability to 20 percent; the denial of service connection 
for a cervical spine disorder was confirmed and continued.  
In February 1999, a rating action was issued which denied 
separate service connection for scoliosis of the low back.

The issue of an increased evaluation for a low back 
disability will be subject to the attached remand.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from DJD and DDD of the cervical spine 
which can be related to his period of service.

2.  A separate evaluation for scoliosis of the low back 
cannot be assigned under the rating schedule.



CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well grounded 
claim for service connection for DJD and DDD of the cervical 
spine.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A separate disability rating for scoliosis of the low 
back may not be assigned.  38 C.F.R. §§ 4.14, 4.114 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for DJD and DDD of 
the cervical spine

The veteran contends that service connection is warranted for 
DJD and DDD of the cervical spine because it is related to 
his period of service.  Specifically, he stated that he had 
injured his cervical spine at the same time that he had 
injured his low back.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Initially, the Board of Veterans' Appeals (Board) must 
determine whether the veteran has submitted a well grounded 
claim as required by 38 U.S.C.A. § 5107(a) (West 1991).  A 
well grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  While the claim need not be conclusive, it must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service connection.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether the claims are well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claim is plausible.

The veteran's service medical records showed no complaints of 
or treatment for a cervical spine disorder.  A VA examination 
performed in July 1997 diagnosed DJD and DDD of the cervical 
spine.  He had testified at a personal hearing in March 1998 
that he had injured his neck at the same time he injured his 
low back.  A VA outpatient treatment record showed positive 
paresthesia along the ulnar aspect of the arm.  The cervical 
spine displayed full range of motion and muscle strength was 
normal.

"Where the determinative issue involves either medical 
etiology or a medial diagnosis, competent medical evidence is 
required to fulfill the well grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).

After a careful review of the evidence of record, it is found 
that there is no competent, that is, medical, evidence 
indicating that the veteran's currently diagnosed DJD and DDD 
of the cervical spine are related to or otherwise had their 
origins during the veteran's period of active duty or within 
the applicable presumptive period following service as set 
forth in 38 C.F.R. §§ 3.307, 3.309 (1999).  There is no 
objective opinion that a relationship exists between the 
currently diagnosed cervical spine DJD and DDD and service.

In the absence of competent supporting medical evidence, the 
veteran's claim of entitlement to service connection for DJD 
and DDD of the cervical spine is not well grounded and must 
be denied on that basis.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


II.  Entitlement to a separate evaluation 
for low back scoliosis

Initially, it is noted that, generally, the evaluation of the 
same disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Dyspnea, tachycardia, nervousness, 
fatigability, etc., may result from many causes; some may be 
service connected, others, not.  Both the use of 
manifestations not resulting from service connected disease 
or injury in establishing the service connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).

However, it has been held that a disability can be assigned a 
separate disability evaluation under different diagnostic 
codes, providing that the symptomatology so rated is not 
duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 
259 (1994).

In this case, the veteran has been diagnosed with low back 
syndrome, which is evaluated pursuant to 38 C.F.R. Part 4, 
Code 5295 (1999).  He is rated as 20 percent disabled based 
upon pain and limitation of motion.  He has also asserted 
that his low back scoliosis causes pain.  However, this 
symptomatology is clearly duplicative of the low back 
disorder already rated pursuant Code 5295.  Since the 
symptomatology concerning the low back syndrome and the 
scoliosis is overlapping, a separate evaluation for scoliosis 
is not appropriate in this case.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a separate 
evaluation for scoliosis.


ORDER

Service connection for DJD and DDD of the cervical spine is 
denied.

A separate disability evaluation for scoliosis of the low 
back is denied.


REMAND

The veteran has contended that his low back syndrome is more 
disabling than the current disability evaluation would 
suggest.  He has asserted that he suffers from pain and 
limitation of motion.  Therefore, he believes that an 
increased evaluation is justified.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The veteran was last examined by VA in July 1997.  Following 
this examination, he sought additional treatment for low back 
pain.  Despite this continuing treatment, and despite his 
complaints of increased pain, the RO made no attempt to re-
examine the veteran's condition.

Moreover, according to DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Veterans Appeals (Court)  
held that in evaluating a service-connected disability 
involving a joint rated on limitation of motion, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1997) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Court remanded the case to the Board 
to obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The veteran should be afforded a VA 
orthopedic examination by a qualified 
physician in order to fully assess the 
current nature and degree of severity of 
the veteran's service-connected low back 
syndrome.  The claims folder must be made 
available to the examiner to review in 
conjunction with the examination, and the 
examiner is asked to indicate in the 
examination report that she/he has 
reviewed the claims folder.  All 
indicated special tests are to be 
performed and must include range of 
motion testing.  The examiner should note 
the range of motion of the low back.  The 
examiner must obtain active and passive 
ranges of motion (in degrees), state if 
there is any limitation of function and 
describe it, and state the normal range 
of motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
segment of the spine is used repeatedly.  
Special attention should be given to the 
presence or absence of pain, stating at 
what point in the range of motion pain 
occurs and at what point pain prohibits 
further motion.  The factors upon which 
the opinions are based must be set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

2.  The RO should then readjudicate the 
veteran's claim for an increased 
evaluation for the service-connected low 
back syndrome.  If the decision remains 
adverse to the appellant, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



